DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the transparent polyimide precursor has an inherent viscosity (intrinsic viscosity) of greater than 1”.  It is not clear whether inherent viscosity or intrinsic viscosity or both are referred here, because according to general knowledge, inherent viscosity and intrinsic viscosity are not identical.  For the purpose of further examination, based on the broadest reasonable interpretation, either inherent viscosity or intrinsic viscosity will be considered meeting this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20180042116 A1) in view of Yun et al (US 20160251545 A1).
Regarding claim 1, Huang teaches a flexible substrate assembly comprised of a release layer 12 and a a flexible substrate 14 formed as a polyimide layer adhered in contact with the release layer 12 [0015 and Fig. 1].  The release layer 12 is made of polyimide [0017-0018].  The flexible substrate assembly is used as a display device [0003].  Example 1 teaches making the polyimide release liner 12 from a first polyamic acid (PAA) solution; and then making the polyimide flexible substrate 14 by heating a second PAA solution coated onto the release liner 12 at 170-370 °C [0040].
The examiner submits that the flexible substrate 14 reads on the claimed transparent polyimide film formed from the claimed transparent polyimide precursor, because the PAA solution is the claimed polyimide precursor; and polyimide film is inherently transparent.  The release liner 12 reads on the claimed polyimide film.
The heating temperature of 170-370 °C overlaps the claimed 200-300 °C.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Huang does not teach that the manufacturing method is a continuous process.
Yun teaches a method to produce an isotropic transparent polyimide-based film, comprising coating a polyimide-based solution on a substrate [abstract], and then conducting thermal imidization at 80-400 °C [0120].  Yun is in the same field of endeavor as Huang, since Yun teaches that the polyimide-based film can be used for a display device [0042].
Yun teaches that the film casting is more preferred performed in a continuous process in order to increase the imidization degree of the polyimide-based resin [0137].  Therefore, it would be obvious for one of ordinary skill in the art at the time of filing to use a continuous process in making Huang’s polyimide flexible substrate in order to increase the imidization degree of the polyimide-based resin.
Yun teaches that the transparent polyimide-based film has glass transition temperature of 250-320 °C [0131].
Yun teaches that the polyimide-based film has high heat resistance and excellent mechanical properties as well as high transmittance [abstract]. Therefore, it would be obvious for one of ordinary skill in the art at the time of filing to use Yun’s polyimide-based film in Huang’s fabrication method in order to obtain high heat resistance and excellent mechanical properties as well as high transmittance.
Huang’s upper limit heating temperature of 170-370 °C is at least 20 °C higher than the glass transition temperature of 250-320.
Huang is silent about the transparency and transmittance.  Yun teaches that the polyimide film is transparent [abstract] and may have a transmittance of at least about 85% [0034].  It would have been obvious to one of ordinary skill in the art at the time of the invention to form a polyimide flexible substrate according to Huang having a transmittance of at least about 85%, as Yun demonstrates this range to be suitable for similar polyimide film.  This represents the use of a suitable range of thickness in polyimide films which are compositionally similar to those of Yun and which are used in similar applications.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141. The transmittance of at least about 85% in the polyimide flexible substrate of Huang in view of Yun overlaps the claimed transmittance of greater than 85%.
Huang is silent about the claimed chromaticity and standard deviation of three axial refractive indices.  The examiner recognizes that the chromaticity and standard deviation of three axial refractive indices are properties of the product.
Since Huang in view of Yun teaches the same polyimide composition and same film casting (baking) process, Huang’s transparent polyimide flexible substrate is considered substantially identical to the claimed transparent polyimide film.
“Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Huang in view of Yun teaches the same product, the claimed properties of chromaticity and standard deviation of three axial refractive indices are expected to be present.

Regarding claim 2, Huang teaches the polyamic acid as the precursor as stated in claim 1 rejection above.

Regarding claim 3, the claimed inherent viscosity (intrinsic viscosity) is a property of the polyimide precursor.  As stated in claim 1 rejection, Huang teaches the same polyimide precursor as in the current invention.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Huang teaches the same product, the claimed properties of inherent viscosity (intrinsic viscosity) is expected to be present.

Regarding claim 4, Huang also teaches that the polyimide solution is made from polymerization of a diamine and a dianhydride, wherein the diamine includes 2,2′-bis(trifluoromethyl)benzidine (TFMB), as stated in claim 1 rejection, meeting the claimed diamine.

Regarding claim 5, Huang also teaches that the polyimide solution is made from polymerization of a diamine and a dianhydride, wherein and the dianhydride includes 4,4-oxydiphthalic anhydride (ODPA), as stated in claim 1 rejection, meeting the claimed dianhydride.

Regarding claim 6, Huang is silent about the thickness of the polyimide flexible substrate.  However, Yun teaches that the transparent polyimide-based film has a thickness of 10-30 µm [0034].  It would have been obvious to one of ordinary skill in the art at the time of the invention to form a polyimide flexible substrate according to Huang having a thickness of 10-30 µm, as Yun demonstrates this range to be suitable for similar polyimide film.  This represents the use of a suitable range of thickness in polyimide films which are compositionally similar to those of Yun and which are used in similar applications.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).  See MPEP 2141. The thickness of 10-30 µm in the polyimide flexible substrate of Huang in view of Yun overlaps the claimed 5-25 µm.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762